         Case 4:19-cr-00031-DPM Document 104 Filed 07/30/21 Page 1 of 2




             IN THE UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF ARKANSAS
                      CENTRAL DIVISION

UNITED STATES OF AMERICA                                        PLAINTIFF

v.                           No. 4:19-cr-31-DPM

GILBERT R. BAKER                                             DEFENDANT


                                   ORDER

     One of the lawyers involved in the on-going trial of this case has
tested positive for COVID-19.           The Court directs that all trial
participants get a PCR test for the virus, and report their results in
confidence to the Court, so that the Court can decide whether to
proceed with the trial next week. Each person must take these steps as
soon as practicable.      This testing will benefit the bench and bar and
promote the safe administration of justice in these virus-challenged
times.    The Library Fund of the Eastern District of Arkansas will
reimburse all jurors, lawyers, the defendant, the case agents, the
paralegals, and the witnesses for any expense incurred for this PCR test
or for any future rapid test or PCR test necessitated by the trial.
Reimbursement shall be made by the Clerk of Court upon request
accompanied by documentation of the expense. No Court employee or
Judge will be reimbursed for any COVID-19 test expense pursuant to
this Order because the Library Fund may not be used to benefit court
         Case 4:19-cr-00031-DPM Document 104 Filed 07/30/21 Page 2 of 2




employees or judges personally. The Court also directs the Clerk to
place a copy of this Order in the Library Fund file maintained by the
Clerk.
     So Ordered.



                                          ____________________________
                                          D.P. Marshall Jr.
                                          United States District Judge


                                          _______________________




                                      2
